ALSCHULER, Circuit Judge
(dissenting). I am unable to concur in the conclusion reached. The controlling question is clearly stated in the opinion to be whether the suit is upon a new cause of action created by the Compensation Law, or upon a cause of action arising under the Illinois Injuries Act, transferred to the initial employer by the operation of section 29 of the Compensation Act. If the latter, then concededly the condition in the Injuries Act that the action must be *336begun within one year after the death would defeat this suit, since the Illinois cases strictly hold the one-year provision to be a condition upon which any right of action is given, and notwithstanding the cause of delay of a year in bringing suit, or the resultant hardship, there is no right of action if suit is not begun within the year. Bishop v. Chicago Rys. Co., 290 Ill. 194, 124 N. E. 837; Hartray v. Chicago Rys. Co., 290 Ill. 85, 124 N. E. 849; Carlin v. Peerless Gaslight Co., 283 Ill. 142, 119 N. E. 66. The federal courts follow this construction. Atlantic Coast Line v. Burnette, 239 U. S. 201, 36 Sup. Ct. 75, 60 L. Ed. 226; Davis v. Mills, 194 U. S. 451, 24 Sup. Ct. 692, 48 L. Ed. 1067; The Harrisburg, 119 U. S. 199, 7 Sup. Ct. 140, 30 L. Ed. 358.
The first part of section 29 which gives authority for the action is:
“Where an injury or death for which compensation is payable by the employer under this act, was not proximately caused by the negligence of the employer or his employés, and was caused under circumstances creating a legal liability for damages in some person other than the employer to pay damages, such other person having also elected to be bound by this act, * * * then the right of the employé or personal representative to recover against such other person shall be subrogated to his employer and such employer may bring legal proceedings against such other person to recover the damages sustained in an amount not exceeding the aggregate amount of compensation payable under this act, by reason of the injury or death of such employé. * * * ” Chapter 48, § 152b, Rev. Stat. Ill. (Hurd’s 1917).
This provision, untouched by the wand of j'udicial construction, seems in itself so elementally plain that rearrangement or restatement could not further clarify it. There is a suggestion of impropriety, or at least of unusuality, in the employment of the word “subrogated”; but its intended meaning in the context wherein it appears is too obvious to import through its presence uncertainty or ambiguity into the section. But, if there were occasion for judicial interpretation of this word, it is afforded by the Illinois Supreme Court in Friebel v. Ry. Co., 280 Ill. 86, 117 N. E. 467, and Gones v. Fisher, 286 Ill. 606, 122 N. E. 95, which declare the quite self-evident proposition that “subrogated” in this connection means “transferred.”
The majority opinion evidently proceeds upon the assumption that, unless section 29 be construed as creating a new cause of action in favor of the employer, for the recovery in any event against the guilty third party of the employer’s full liability under the Compensation Law, the structure of the law as a “rational whole” will be seriously marred, and the legislation will fall far short of remedying the evil at which it was directed. This seems to me to involve a serious misconception of the object of the Compensation Law. This was not intended to invade and to change the entire domain of personal injury law, but its purpose was to lay upon industry the reasonable burdens arising from injuries sustained by employés during the course of the employment, regardless of whether under common or statutory law there arose a right of action for the injury; and to that end each and every employe (or his survivors in case of resultant death) sustaining injury in the course of his employment was entitled from his employer to speedy fixed and certain compensation proportionate to the extent of *337injury, and right to all other relief against his employer was withdrawn.
To my mind, had section 29 not been included, the other sections would have been construed to have reference only to actions between employers and their employes, since logically the third party, whether employer or not, and whether coming within or without the act, occupies toward, the employe of another employer a relation not different from his relation toward the public in general, and the measure of liability in case he injures such an employe logically should not be different than if injuring any other person not in his own employ. Of course, the laiter part of section 29, providing for cases where the third parly is not under the act, would very properly have been applicable to all cases, to the extent of enabling the liable employer under the Compensation Law to recoup himself against the wrongdoer out of any damages his employe may recover or be entitled to recover. But along comes the quoted part of section 29, which does not impose any additional burden or liability upon the guilty third party, or cooler any benefit of advantage upon this stranger in interest whom he injures, but limits his otherwise full liability to such injured person to a maximum of the amount of the employer’s liability under the Compensation Law, at the same time leaving with the alleged guilty third party every defense to die action which he theretofore had. This gratuitous limitation of the liability of the guilty third party in no íespect furthers or aids the general policy and beneficent purpose of the legislation, but rather detracts from it by injecting this quite unrelated inequity; and, to my mind, the “historical background” of this legislation affords not the slightest aid in determining which of the two constructions was within the legislative intent, and gives no warrant for the contention that to follow strictly the wording of the clause would render it “incompatible with the scheme of the act as a whole.”
I agree, of course, that all parts o£ a law must be construed together, and so far as possible be given force; but I do not follow the reasoning of the opinion to the end that the construction implied hy the strict wording of the clause would conflict with sections 6, 7, and 11.
The opinion states that “since section 6 abolishes the employe’s common-law and statutory rights of action for the injuries, such rights, unless revived elsewhere in the act, must remain dead,” It cannot welt be said that the Injuries Act, as applied to employes, met death at the hands of section 6 of the Compensation Act, and that through section 29 came partial resurrection of the dead. Under the well-stated canons of construction set out in the majority opinion, the two sections must be read together, with the result that common-law and statutory rights of action in the employe are withdrawn except to the extent that through the operation of section 29 they remain. But to the extent that they are excepted or saved by section 29 they are the same common-law or statutory rights as they were before the Compensation Law was enacted, which in the case at bar is none other than right of action under the Injuries Act.
The suggestion that section 7 is inimical to the theory of the survival and assignment of a cause of action given under the Injuries Act, be*338cause it limits the responsibility and provides for a new manner of distribution, finds answer in the fact that this is but a further limitation, or, by necessary implication, an amendment of the Injuries Act, in fixing the amount which may be recovered at a far less than the maximum of $10,000 as in the Injuries Act provided.
I cannot understand the contention that the Illinois Supreme Court has indicated the true construction of section 29 to be that a new right of action is given by the section. To my mind the reference in the Friebel Case to the right of the employer to recovery against the third party of “the amount payable under the Compensation Act” has little or no bearing upon the question, because there was not in the Friebel or the other Illinois cases any question as to the recoverable amount, i. e., whether it is in any event the amount of liability under the Compensation Act, or the amount which would be recoverable at law, not exceeding the employer’s liability for the compensation; and there was no occasion for the court to investigate that question in determining issues before it.
The very fact that the section saw fit to employ the words “not exceeding the aggregate amount of compensation payable under this act by reason of the injury or death of the employé” would strongly indicate that, if there were cases where in the action at law a less amount would be recoverable against the third party by the one injured, the recovery by the employer would be likewise less than the extent of his liability under the Compensation Act.
To my mind, however, the Illinois cases, while not deciding the precise point in issue, are strongly indicative of the view of that court that section 29 means just what the words in my judgment naturally import. The Frie’bel Case, referring to the word “subrogated” as used in that section, says:
“The meaning of that sentence is that the right of action of the employe against the third party causing the injury is transferred to his employer by operation of section 29.”
In the Gones-Fisher Case it was said, referring to the action there:
“The pleas were based on sections 6 and 29 of the Workmen’s Compensation Act, the first of which provides that no common-law or statutory right to recover damages for injury or death sustained by an employé while engaged in the line of his duty as such employé, other than the compensation provided in the act shall be available to any employé who is covered by the provisions .of the act. That section is qualified by section 29.”
And, commenting upon the Friebel Case in its reference to instances where all parties were under the act, the Gones-Fisher opinion states:
“It was further held that the common-law right of the employé to sue for his injury against the party negligently causing his injury was in such a case transferred to his employer, and that the employer could maintain a suit against the party causing the injury by proving such common-law right against such negligent party, but that the amount of such recovery could not exceed the amount that the employer was required to pay his employé under the Compensation Act.”
There is further significant inference to be drawn from the following sentence in that opinion. ■
*339“By the express provisions of section 29 above quoted, where the person by whose neglect the injury is caused lias elected not to be bound by the act, ” * the common-law right of action is preserved against, him is fall.”
These words carry the implication that in the cases where all parties come tinder the act the court considered the common-law right of action “preserved against him” (the third parti/), not “in full,” but in part, viz. to the extent that the Compensation Act preserved it, and “subrogated,” transferred, or assigned if to the employer, who might bring suit thereon; but, whatever the extent or quality of the action remaining, it is that or part of that which theretofore the common or statute law had authorized. Surely, if in these cases the precise questions had been as here, this language of tiie Illinois Supreme Court would have been decisive.
The contention that this part of section 29 is the creation of a new, and not the transference of an existing, cause of action may well be tested by the query: Suppose Illinois never had passed a “Lord Campbell’s Act”; could it be contended that section 29 or any other part of the Compensation Law first created in the liable employer any cause of action for death of his employe occasioned wholly by the wrongful act of a third person also within the act? Manifestly not, unless indeed by some process of legerdemain under the guise of statutory construction we reach the fantastic extremity that section 29 is in itself a new Lord Campbell’s Act for the first time giving right of action against one who wrongfully causes the death of another.'
I call attention further to the words of the section which declare that “such employer may bring legal proceedings against such other person to recover the damages sustained in an amount not exceeding the aggregate amount of compensation payable under this act.” If the amount lie was to recover was in any event to be the compensation for which he was liable, why make any use of the term “the damages sustained”? Clearly the words “the damages sustained” do not mean the same thing as “compensation.” “The damages sustained” evidently refers to the previous words of the section, “creating a legal liability for damages in some person other than the employer to pay damages,” meaning damages which would otherwise be payable to the person injured or his representative. In the employment of the terms “the damages sustained” and “compensation payable tinder the act” it will not be presumed they mean the same thing. Each must be given its meaning and force, and it would seem clear there cpuld be no other purpose in the employment of these expressions, and they can have no other meaning, than that “the damages sustained” are the damages which but for the Compensation Act would have been recoverable by the employe or his representative. -
To my mind the fundamental trouble here is with the probably harsh operation here of the Injuries Act, through its narrowly conditioned grant of right of action for causing wrongful death, which at times works injustice and hardship. But this involves legislation, not judicial action.
It was within the undoubted power of the Legislature to withdraw wholly all right of recovery in any and all persons against those wrong*340fully causing death. Keeran v. P. B. & C. Co., 277 Ill. 413, 115 N. E. 636. And sections 6 and 29 of the Compensation Law effected this in part.
It was clearly within the legislative power to have declared that, w,here a third party also under the Compensation Act wrongfully ■causes an injury or death, the liable employer shall in all cases have the right to recover against the third party the full amount of the compensation for which the employer became liable; and the-extreme simplicity with which this could have been stated strongly militates against the conclusion that such legislative intent must be evolved out of a provision which upon its face is strikingly otherwise.
It was also within the full legislatve power to provide in its Compensation Law that, where all concerned are subject to it, and a third party wrongfully causes the death of another employe, there shall, by the operation of the act, be transferred to the liable employer whatever lawful right of action the employer or his personal representative would, but for the Compensation Law, have had, and whereon the liable employer may sue and recover the damages sustained through the injury or death to an amount not exceeding the employer’s liability under the Compensation Law. This last they have enacted in terms in and of themselves plain and unmistakable, and I find nothing in the historical evil to be cured, or in the general scheme of the law itself, or in any of the other parts of the law, which, by any rules of statutory construction, would require or even suggest an interpretation different from that plain import of the language of section 29.
Whatever may be my view upon the unfortunate situation in which the plaintiff finds himself by reason of its delay, necessary or unnecessary, in the beginning of its suit, I believe that under the Illinois Injuries Act, which is the foundation of its right of action, this suit must fail because not brought within one year after the death.
The conclusion is to me unescapable that the judgment of the District. Court was right, and should be affirmed.